Case 5:17-cr-00011-MFU-JCH Document 565 Filed 09/02/20 Page 1 of 4 Pageid#: 1802




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                           HARRISONBURG DIVISION

  UNITED STATES OF AMERICA                           )
                                                     )
                       v.                            )   Case No. 5:17-cr-11
                                                     )
                                                     )   By: Michael F. Urbanski
  ANTWAN WILSON COTTMAN,                             )
      Defendant                                      )   Chief United States District Judge


                                MEMORANDUM OPINION

         This matter comes before the court on defendant Antwan Wilson Cottman’s pro se

  motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), ECF No. 547. The

  Federal Public Defender filed a response, indicating that it would not be filing any additional

  pleadings on Cottman’s behalf, ECF No. 552. The government has filed a response opposing

  Cottman’s motion, ECF No. 554. Because Cottman has failed to demonstrate that

  extraordinary and compelling reasons exist to warrant a reduction in his sentence, the court

  will DENY the motion.

                                                I.

         On January 5, 2018, Cottman pled guilty to participating in a conspiracy to distribute

  more than 1,000 grams of heroin and knowingly distributing heroin that resulted in serious

  bodily injury in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A). Cottman was involved in the

  drug trafficking conspiracy from 2013 to 2017 and admitted to distributing at least 90

  kilograms of heroin during that time. In 2017, there were five non-fatal overdoses directly

  attributed to Cottman’s heroin distribution conspiracy. The court sentenced Cottman to 180



                                                1
Case 5:17-cr-00011-MFU-JCH Document 565 Filed 09/02/20 Page 2 of 4 Pageid#: 1803




  months of incarceration. Cottman has a projected release date of March 14, 2030 and is

  currently housed at FCI Sandstone in Minnesota.

         On June 19, 2020, Cottman filed a pro se motion seeking compassionate release due

  to the COVID-19 pandemic. In his motion, Cottman asserts that the made a request for

  compassionate release to the warden of FCI Sandstone on June 8, 2020, and the warden denied

  his request on June 10, 2020. Cottman asks the court to reduce his sentence because of the

  spread of COVID-19 and the inability to properly social distance in the prison environment.

                                                II.

         In general, a “court may not modify the term of imprisonment once it has been

  imposed.” 18 U.S.C. § 3582(c). However, the compassionate release statute, 18 U.S.C. §

  3582(c)(1)(A), as amended by the First Step Act, creates an exception to this rule and

  authorizes courts to modify terms of imprisonment as follows:

                The court may not modify a term of imprisonment once it has
                been imposed except that—in any case—the court, upon motion
                of the Director of the Bureau of Prisons, or upon motion of the
                defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons
                to bring a motion on the defendant’s behalf or the lapse of 30
                days from the receipt of such a request by the warden of the
                defendant’s facility, whichever is earlier, may reduce the term of
                imprisonment (and may impose a term of probation or
                supervised release with or without conditions that does not
                exceed the unserved portion of the original term of
                imprisonment), after considering the factors set forth in section
                3553(a) to the extent that they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction
                . . . and that such a reduction is consistent with applicable policy
                statements issued by the Sentencing Commission.




                                                 2
Case 5:17-cr-00011-MFU-JCH Document 565 Filed 09/02/20 Page 3 of 4 Pageid#: 1804




          The U.S. Sentencing Guidelines Manual (“USSG”) published a Policy Statement that

  advises, in part, that a court should consider whether extraordinary and compelling reasons

  warrant a reduction in an inmate’s sentence. USSG § 1B1.13. The Application Notes for the

  Policy Statement state that “extraordinary and compelling reasons” exist where (A) the

  defendant is suffering from a terminal or serious medical condition; (B) the defendant is over

  65 years old, has failing health, and has served at least ten years or 75 percent of his sentence,

  whichever is less; (C) the caregiver of the defendant’s minor child dies or becomes

  incapacitated, or the defendant’s spouse or partner becomes incapacitated and the defendant

  is the only available caregiver; or (D) as determined by the Director of the BOP, for “other

  reasons” other than, or in combination with, the reasons described in Application Notes (A)-

  (C). Id., at cmt. n. 1(A)-(D).

          “In the context of the COVID-19 outbreak, courts have found extraordinary and

  compelling reasons for compassionate release when an inmate shows both a particularized

  susceptibility to the disease and a particularized risk of contracting the disease at his prison

  facility.” United States v. Harper, No. 7:18-cr-25, 2020 WL 2046381, at *3 (W.D. Va. Apr. 28,

  2020). Further, “[w]hen assessing compassionate release motions during the pandemic, the

  Court examines the Center for Disease Control and Prevention’s [CDC] list of risk factors for

  severe COVID-19 complications.” Wilson v. United States, No. 2:11-cr-180, 2020 WL

  3315995, at *3 (E.D. Va. June 18, 2020). As such, the CDC has issued guidance on specific

  risk factors that place individuals at a higher risk of severe outcomes from COVID-19.1 Here,



  1 Available at: https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-higher-risk.html (last
  visited September 2, 2020).
                                                      3
Case 5:17-cr-00011-MFU-JCH Document 565 Filed 09/02/20 Page 4 of 4 Pageid#: 1805




  Cottman has failed to establish that he suffers from any specific risk factor or that any other

  extraordinary compelling reason warrants a reduction in his sentence. Indeed, Cottman fails

  to identify any medical conditions that would make him more susceptible to COVID-19.

          While Cottman does not identify any medical conditions, he argues that the prison

  environment creates a higher risk of the spread of COVID-19. While the court is sympathetic

  to the risk that COVID-19 poses, “the mere existence of COVID-19 in society . . . cannot

  independently justify compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3rd

  Cir. 2020). Because Cottman has failed to establish that any extraordinary and compelling

  reason exists to warrant a reduction in his sentence, the court must deny his motion.

  Accordingly, the court finds that Cottman has not demonstrated “extraordinary and

  compelling” reasons to warrant a sentence reduction under § 3582(c)(1)(A).2

                                                    III.

          For the reasons stated herein, the court DENIES Cottman’s motion for

  compassionate release, ECF No. 547. The clerk is directed to send a copy of this memorandum

  opinion and accompanying order to the petitioner, his counsel of record, and the United

  States. An appropriate order will be entered.

          It is so ORDERED.

                                                  Entered:      September 2, 2020
                                                                         Michael F. Urbanski
                                                                         Chief U.S. District Judge
                                                                         2020.09.02 11:52:38 -04'00'
                                                  Michael F. Urbanski
                                                  Chief United States District Judge


  2 Because the court finds that Carroll has not presented extraordinary and compelling reasons to warrant a
  reduction in his sentence, it need not determine if the § 3553(a) factors weigh in favor of his release.
                                                      4
